DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgement is made to Applicant’s claim to priority to PCT App. No. US2018/035776 filed June 4, 2018, to PCT App. No. US2018/022732 filed March 15, 2018, and to U.S. Provisional App. No. 62/514,072 filed June 2, 2017. 

Status of Claims
This Office Action is responsive to the amendment filed on May 31, 2022. As directed by the amendment: claims 2, 5, 7, 13,-14, 16-18, 22, and 32 have been amended; claims 4, 15, 19, 21, and 30-31 have been cancelled. Thus, claims 2, 3, 5, 7, 13, 14, 16-18, 22, 25, 27-28, and 32 are presently pending in this application.
Applicant’s amendments obviate the previous Drawing objections. Claim 22 was previously rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement and was previously rejected under 35 U.S.C. 112(b) as being indefinite.  Applicant’s amendments to independent claim 18 and claim 22 obviate the previous rejections under 35 U.S.C. 112(a) and 112(b). Claims 2-5, 7, 13-19, 21, 27-28, and 30-32 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aberg et al. (U.S. Pub. No. 2014/0007875). Claim 25 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Brian et al. (U.S. Pub No. 2011/0259326). Applicant’s amendments necessitate new grounds of rejection, shown below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “at least one projection extending downwardly from an interior of the body”, of claim 2 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 18, and 32 are objected to because of the following informalities:  
Claim 2 recites “and inhibiting the dry powder”, ln 10 should read --and inhibiting the dry powder--;  
Claim 18 recites “the at least one is reconfigured”, ln 7 should read --the at least one flap is reconfigured--; 
Claim 32 recites “from a closed position to an open position”, ln 14-15 should read --from the closed position to the open position--
Claim 32 recites “out of a cavity beneath”, ln 15 should read --out of the cavity beneath--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 7, 27, 28, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Aberg et al. (U.S. Pub. No. 2014/0007875; hereinafter: “Aberg”) in view of Davies (WO 00/53248 A1).
Regarding Claim 2, Aberg discloses an inhaler for facilitating inhalation of dry powder (Abstract), the inhaler comprising: a body (39, 40; Fig. 9A, 9B, 11) defining an interior space (inside area created by 39 and 40; Fig. 9A-14) and including a mouth piece (42; Fig. 9A, 14); and at least one member (35, 38; Fig. 9A, 11-14) within the interior space of the body (Fig. 9A11-14; ¶¶ 0077-0092), the at least one member including at least one compartment (37; Fig. 9A, 10B, 10C, 13A, 14) defining a cavity (area defined by 37; Fig. 9A, 10B, 10C, 13A, 14) configured to hold dry powder (¶ 0077), the at least one compartment including two flaps (36: 63, 64; Fig. 9A, 11, 13A, 14) and an opening (top of area defined by 37 at A, Fig. A annotated below) configured to release the dry powder when the each of the two flaps is reconfigured from a closed position (Fig. 11) to an open position (Fig. 14; ¶¶ 0077-0092), the two flaps cover opening and inhibit the dry powder from being released from the cavity in the closed position (Fig. 11; ¶¶ 0077-0092).

    PNG
    media_image1.png
    343
    571
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 14 of Aberg.
Davies teaches an inhalation device comprising a body (40; Fig. 1a-1b) including a projection (10; Fig. 1a-1b) extending downwardly from an interior of the body (Fig. 1a-1b; Pg. 10, ln 16 to Pg. 11, ln 2); and a member (20; Fig. 1a-1b) within the interior space of the body, the member including a compartment defining a cavity configured to hold dry powder (20; Fig. 1a-1b; Pg. 10, ln 16 to Pg. 11, ln 2; Claim 30), the compartment including an opening (top of area defined by 20; Fig. 1a-1b) configured to release the dry powder when the projection is in the open position (Fig. 1b), wherein the projection is configured to cover the opening and inhibit the dry powder from being released from the cavity when in a closed position (Fig. 1a; Pg. 10, ln 16 to Pg. 11, ln 20) for the purpose of protecting the dry powder from the user exhaling into the device (See Davies: Pg. 10, ln 16 to Pg. 11, ln 20, Claim 25). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the inhaler of Aberg to include the body including the projection extending downwardly from the interior of the body as taught by Davie, such that the two flaps and the projection combining to cover the opening and inhibiting the dry powder from being released from the cavity when both of the two flaps and the projection are in the closed position for the purpose of protecting the dry powder from the user exhaling into the device.
Regarding Claim 3, Aberg discloses the inhaler wherein the at least one member is at least one annular member (See Aberg: 35, 38; Fig. 9A, 11-14) that is rotatable discloses the inhaler with respect to the mouthpiece (See Aberg: ¶¶ 0077-0092).
Regarding Claim 5, Aberg discloses the inhaler wherein one of the two flaps opens into the cavity and the other of the two flaps opens out from the cavity (See Aberg: Fig. 14; ¶¶ 0077-0092).
Regarding Claim 7, Aberg discloses the inhaler wherein each of the two flaps contacts an outer edge (B, Fig. A annotated above) of the compartment and the projection (See Davies: Fig. 1a; Pg. 10, ln 16 to Pg. 11, ln 20) of the inhaler.
Regarding Claim 27, the modified device of Aberg discloses the inhaler of claim 2 wherein an outer periphery of the at least one member includes teeth (See Aberg: 49; Fig. 9A; ¶¶ 0079, 0081).
Regarding Claim 28, the modified device of Aberg discloses the inhaler of claim 2 wherein the body further includes a trigger (See Aberg: 41; Fig. 9A) that extends into the interior space of the body (See Aberg: Fig. 9A; ¶¶ 0077, 0079, 0081-0082, 0089), and wherein at least a distal end (See Aberg: 47; Fig. 9A) of the trigger contacts one of the teeth of the at least one annular member (See Aberg: Fig. 9A; ¶¶ 0077, 0079, 0081-0082, 0089).

Regarding Claim 32, Aberg discloses a method of effectively administering one or more small doses of a medicament for the treatment of asthma (¶ 0001), the medicament being contained in an inhaler (Fig. 9A), the inhaler including a body (39, 40; Fig. 9A, 9B, 11) defining an interior space (inside area created by 39 and 40; Fig. 9A-14) and including a mouth piece (42; Fig. 9A, 14); and at least one member (35, 38; Fig. 9A, 11-14) within the interior space of the body (Fig. 9A11-14; ¶¶ 0077-0092), the at least one member including at least one compartment (37; Fig. 9A, 10B, 10C, 13A, 14) defining a cavity (area defined by 37; Fig. 9A, 10B, 10C, 13A, 14) configured to hold dry powder (¶ 0077), the at least one compartment including two flaps (36: 63, 64; Fig. 9A, 11, 13A, 14) and an opening (top of area defined by 37 at A, Fig. A annotated above) configured to release the dry powder when the each of the two flaps is reconfigured from a closed position (Fig. 11) to an open position (Fig. 14; ¶¶ 0077-0092), the two flaps cover opening and inhibit the dry powder from being released from the cavity in the closed position (Fig. 11; ¶¶ 0077-0092) 
the method comprising: inhaling through the mouth piece (42; Fig. 9a, 14) of the inhaler (Fig. 9A), thereby causing air to reconfigure two flaps (36, 63, 64; Fig. 9A, 11, 13A, 14) within the body (39, 40; Fig. 9A, 9B, 11) of the inhaler from the closed position (Fig. 11; ¶¶ 0077-0092) to the open position (Fig. 14; ¶¶ 0077-0092) and force at least some of the medicament out of the cavity (area defined by 37; Fig. 9A, 10B, 10C, 13A, 14) beneath the two flaps and through the mouth piece (Fig. 14; ¶¶ 0077-0092) .
Davies teaches an inhalation device comprising a body (40; Fig. 1a-1b) including a projection (10; Fig. 1a-1b) extending downwardly from an interior of the body (Fig. 1a-1b; Pg. 10, ln 16 to Pg. 11, ln 2); and a member (20; Fig. 1a-1b) within the interior space of the body, the member including a compartment defining a cavity configured to hold dry powder (20; Fig. 1a-1b; Pg. 10, ln 16 to Pg. 11, ln 2; Claim 30), the compartment including an opening (top of area defined by 20; Fig. 1a-1b) configured to release the dry powder when the projection is in the open position (Fig. 1b), wherein the projection is configured to cover the opening and inhibit the dry powder from being released from the cavity when in a closed position (Fig. 1a; Pg. 10, ln 16 to Pg. 11, ln 20) for the purpose of protecting the dry powder from the user exhaling into the device (See Davies: Pg. 10, ln 16 to Pg. 11, ln 20, Claim 25). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the inhaler of the method of Aberg to include the body including the projection extending downwardly from the interior of the body as taught by Davie, such that the two flaps and the projection combining to cover the opening and inhibiting the dry powder from being released from the cavity when both of the two flaps and the projection are in the closed position for the purpose of protecting the dry powder from the user exhaling into the device.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Aberg in view of Davies as applied to claim 2 above, and further in view of Brian et al. (U.S. Pub No. 2011/0259326; hereinafter: “Brian”).
Regarding Claim 25, the modified device of Aberg discloses the inhaler, shown above.
The modified device of Aberg does not specifically disclose the inhaler wherein the body contains a desiccant. 	
Brian teaches an inhaler (2; Fig. 1) comprising a body (6, 8; Fig. 1) comprising a desiccant for the purpose of providing moisture protection (¶ 0103). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the body of the inhaler of Aberg to include the desiccant as taught by Brian for the purpose of providing moisture protection (See Brian: ¶ 0103).

Allowable Subject Matter
Prior art of Aberg, Davies, and Brian alone or in combination fail to disclose or render obvious the inhaler wherein the at least one slot being an incision in the at least one flap and is in the open position when opposing edges thereof are at least slightly widened so as not to be in contact, the at least one flap covering the opening and inhibiting the dry powder from being released from the cavity when the at least one slot of the at least one flap is in the closed position as recited in independent claim 13. Therefore, independent claim 13, and claims 14 and 16-17 by dependence, are allowable. 
Prior art of Aberg, Davies, and Brian alone or in combination fail to disclose or render obvious the inhaler wherein the at least one flap extending in a first plane, a corner or an entire lateral edge of the at least one flap extending upwardly away from the plane and the cavity when the at least one flap is in the closed position, the corner or the entire lateral edge being configured to catch or receive at least a portion of air flow traveling across the top of the at least one flap to facilitate opening of the at least one flap from the closed position to the open position as recited in independent claim 18. Therefore, independent claim 18, and claim 22 by dependence, are allowable

Response to Arguments
Applicant’s arguments regarding the new limitations with respect to the least one projection extending downwardly from an interior of the body of independent claim 2 have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the 35 U.S.C. 103 rejection over Aberg in view of Davies, shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785